FARMER, J.
We affirm the trial court’s denial of plaintiffs motion for a directed verdict in this motor vehicle collision case. The record discloses evidence creating a conflict as to whether plaintiff suffered a permanent injury from the collision. In particular, defendant’s medical expert testified that plaintiffs rotator cuff injury could not have been caused by the accident. He explained that traumatic rotator cuff tears *414occur when the patient falls with an outstretched arm and do not result merely from direct contact with the shoulder. He added that plaintiff could not have suffered this injury from the way plaintiff described the accident — being thrown forward and striking his shoulder against the door, column or steering wheel. The medical expert’s opinion was supported by the testimony of the defense biomechanical engineer, who testified that this was a low-speed collision — 5 mph or less — between plaintiffs vehicle and the vehicle striking it, and that the actual movement of plaintiffs body resulting from this low speed collision would have been backward, not forward. The jury could reasonably have found from the combined testimony of these two experts that any rotator cuff injury resulted from a cause unconnected with the collision.
We do reverse the trial court’s order denying a new trial on the issue of medical expenses, however. As conceded by the defendant at oral argument, the trial court shall grant an additur for the amount of the initial emergency room treatment expenses only.
TAYLOR, J, and GRIMES, HUBERT L., Associate Judge, concur.